DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAU et al., US 20170154291 A1 (hereinafter “Dau”).

Claim 1: Dau teaches the system configured for decomposing data, the system comprising: one or more hardware processors configured by machine-readable instructions to:
receive an input data set, the input data set including information to be analyzed (Dau, [Fig. 9] note 910, [0117] note receiving a set of key performance indicators (KPIs) and KPI drivers characterizing the business process and using a rendering engine to establish a concept hierarchy or formal ontology for the KPIs and KPI drivers in the set of KPIs and KPI drivers (910));
identify a first set of criteria for analyzing the input data set (Dau, [0021] note The KPIs and associated drivers of the business processes may be represented by one or more KPI-driver matrices. The KPI node-link-diagram may be a visual representation of a KPI-driver matrix a business process. In example visualization implementations, a concept hierarchy or formal ontology may be established for the KPI-driver matrix (using, for example, Formal Concept Analysis (FCA)));
identify a first data subset of the input data set based at least in part on identifying the first set of criteria, wherein the first data subset is defined by a first set of filters (Dau, [0021] note Each concept in the hierarchy may represent a set of KPI-driver matrix objects sharing the same values for a certain set of properties);
identify a second data subset of the input data set, wherein the second data subset is a subset of the first data subset, and wherein the second data subset is defined by a second set of filters (Dau, [0021] note and each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy);
identify a first set of parent sets, wherein each parent set of the first set of parent sets is a subset of the input data set and a superset of the second data subset, and wherein each parent set of the first set of parent sets is defined by a subset of the second set of filters that define the second data subset (Dau, [0021] note each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram, [0075] note Rendering engine 144 may generate a link between two concepts C1 and C2 if and only if C1 is directly below C2);
generate a directed acyclic graph based at least in part on identifying the first set of parent sets, the first data subset, the second data subset, or a combination thereof (Dau, [Fig. 9] note 920, [0117] note creating, by the rendering engine, a directed acyclic graph (DAG) of the set of KPIs and KPI drivers based on the established concept hierarchy (920)), and
wherein the directed acyclic graph comprises one or more relationships or criterions between one or more of the first set of parent sets, the first data subset, and the second data subset (Dau, [0020] note The DAG or KPI node-link-diagram may visually bring forth the interrelationships and the dependencies between KPIs, components and drivers); and
provide, via an interactive user interface on a visual display, the directed acyclic graph or a sub portion of the directed acyclic graph to a user, wherein the interactive user interface comprises one or more data visualizations for the directed acyclic graph or the sub portion of the directed acyclic graph, and wherein the interactive user interface is configured to accept a user input action based on identifying a user interaction with the directed acyclic graph or the sub portion of the directed acyclic graph (Dau, [Fig. 9] note 930, [0124] note using the rendering engine to render a visual representation of the directed acyclic graph (DAG) as a KPI node-link diagram on the computer-user interface 930 may involve generating nodes, which represent single drivers or single KPIs, and generating links between the nodes, [0127] note providing user-activable UI control elements (e.g., a sliding window filter UI element, a point-and-click UI element, a hover-over UI control element, etc.) with KPI node-link diagram on the computer-user interface. The user-activable UI control elements may be configured to enable a viewer to select fragments or portions (e.g., a node or group of nodes, hierarchy levels, etc.), for example, for drill down investigations of the KPI node-link-diagram).

Claim 4: Dau the system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
identify a third data subset of the input data set, wherein the third data subset is defined by a third set of filters; identify a second set of parent sets, wherein each parent set of the second set of parent sets is a subset of the input data set and a superset of the second data subset, and wherein each parent set of the second set of parent sets is defined by a subset of the third set of filters that define the third data subset (Dau, [0021] note each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram, [0075] note Rendering engine 144 may generate a link between two concepts C1 and C2 if and only if C1 is directly below C2, [Fig. 4] note multiple sub-concept levels).

Claim 5: Dau teaches the system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
split data associated with the first set of criteria into a subset associated with a first criteria of the first set of criteria, and wherein the subset associated with the first criteria is defined by a first filter of the first set of filters; and further split data from the subset associated with the first criteria into further subsets defined by one or more subsequent filters and at least the first filter until a termination condition is reached (Dau, [0114] note portions or fragments (e.g., nodes or group of nodes) of the KPI node-link diagram (e.g., KPI node-link diagram 148, 400, 500 or 600), which are selected for drill down, may be displayed by rendering engine 144 as views (e.g., in pop-up windows or display panels) other than, and in addition to, the KPI node-link diagram displayed in UI 142; i.e. the examiner interprets fragments reads on splitting data, [0128] note in response to user activation of a UI control element to select a fragment or portion (e.g., a node or group of nodes, hierarchy levels, etc.) of the KPI node-link-diagram, displaying additional information (e.g., names, numerical values, status, etc.) associated with the selected fragment or portion).

Claim 14: Dau teaches the system of claim 1, wherein identifying the first data subset of the input data set includes using at least one business metric as further input data (Dau, [Fig. 9] note 910, [0117] note receiving a set of key performance indicators (KPIs) and KPI drivers characterizing the business process and using a rendering engine to establish a concept hierarchy or formal ontology for the KPIs and KPI drivers in the set of KPIs and KPI drivers (910)).

Claim 16: Dau teaches a method of decomposing data, comprising:
receiving an input data set, the input data set including information to be analyzed (Dau, [Fig. 9] note 910, [0117] note receiving a set of key performance indicators (KPIs) and KPI drivers characterizing the business process and using a rendering engine to establish a concept hierarchy or formal ontology for the KPIs and KPI drivers in the set of KPIs and KPI drivers (910));
identifying a first set of criteria for analyzing the input data set (Dau, [0021] note The KPIs and associated drivers of the business processes may be represented by one or more KPI-driver matrices. The KPI node-link-diagram may be a visual representation of a KPI-driver matrix a business process. In example visualization implementations, a concept hierarchy or formal ontology may be established for the KPI-driver matrix (using, for example, Formal Concept Analysis (FCA)));
identifying a first data subset of the input data set based at least in part on identifying the first set of criteria, wherein the first data subset is defined by a first set of filters (Dau, [0021] note Each concept in the hierarchy may represent a set of KPI-driver matrix objects sharing the same values for a certain set of properties);
identifying a second data subset of the input data set, wherein the second data subset is a subset of the first data subset, and wherein the second data subset is defined by a second set of filters (Dau, [0021] note and each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy);
identifying a first set of parent sets, wherein each parent set of the first set of parent sets is a subset of the input data set and a superset of the second data subset, and wherein each parent set of the first set of parent sets is defined by a subset of the second set of filters that define the second data subset (Dau, [0021] note each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram, [0075] note Rendering engine 144 may generate a link between two concepts C1 and C2 if and only if C1 is directly below C2);
generating a directed acyclic graph based at least in part on identifying the first set of parent sets, the first data subset, the second data subset, or a combination thereof (Dau, [Fig. 9] note 920, [0117] note creating, by the rendering engine, a directed acyclic graph (DAG) of the set of KPIs and KPI drivers based on the established concept hierarchy (920)), 
wherein the directed acyclic graph comprises one or more relationships or criterions between one or more of the first set of parent sets, the first data subset, and the second data subset (Dau, [0020] note The DAG or KPI node-link-diagram may visually bring forth the interrelationships and the dependencies between KPIs, components and drivers); and
providing, via an interactive user interface on a visual display, the directed acyclic graph or a sub portion of the directed acyclic graph to a user, wherein the interactive user interface comprises one or more data visualizations for the directed acyclic graph or the sub portion of the directed acyclic graph, and wherein the interactive user interface is configured to accept a user input action based on identifying a user interaction with the directed acyclic graph or the sub portion of the directed acyclic graph (Dau, [Fig. 9] note 930, [0124] note using the rendering engine to render a visual representation of the directed acyclic graph (DAG) as a KPI node-link diagram on the computer-user interface 930 may involve generating nodes, which represent single drivers or single KPIs, and generating links between the nodes, [0127] note providing user-activable UI control elements (e.g., a sliding window filter UI element, a point-and-click UI element, a hover-over UI control element, etc.) with KPI node-link diagram on the computer-user interface. The user-activable UI control elements may be configured to enable a viewer to select fragments or portions (e.g., a node or group of nodes, hierarchy levels, etc.), for example, for drill down investigations of the KPI node-link-diagram).

Claim 19: Dau teaches the method of claim 16, further comprising:
identifying a third data subset of the input data set, wherein the third data subset is defined by a third set of filters; identifying a second set of parent sets, wherein each parent set of the second set of parent sets is a subset of the input data set and a superset of the second data subset, and wherein each parent set of the second set of parent sets is defined by a subset of the third set of filters that define the third data subset (Dau, [0021] note each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram, [0075] note Rendering engine 144 may generate a link between two concepts C1 and C2 if and only if C1 is directly below C2, [Fig. 4] note multiple sub-concept levels).

Claim 20: Dau teaches a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for decomposing data, the method comprising:
receiving an input data set, the input data set including information to be analyzed (Dau, [Fig. 9] note 910, [0117] note receiving a set of key performance indicators (KPIs) and KPI drivers characterizing the business process and using a rendering engine to establish a concept hierarchy or formal ontology for the KPIs and KPI drivers in the set of KPIs and KPI drivers (910));
identifying a first set of criteria for analyzing the input data set (Dau, [0021] note The KPIs and associated drivers of the business processes may be represented by one or more KPI-driver matrices. The KPI node-link-diagram may be a visual representation of a KPI-driver matrix a business process. In example visualization implementations, a concept hierarchy or formal ontology may be established for the KPI-driver matrix (using, for example, Formal Concept Analysis (FCA)));
identifying a first data subset of the input data set based at least in part on identifying the first set of criteria, wherein the first data subset is defined by a first set of filters (Dau, [0021] note Each concept in the hierarchy may represent a set of KPI-driver matrix objects sharing the same values for a certain set of properties);
identifying a second data subset of the input data set, wherein the second data subset is a subset of the first data subset, and wherein the second data subset is defined by a second set of filters (Dau, [0021] note and each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy);
identifying a first set of parent sets, wherein each parent set of the first set of parent sets is a subset of the input data set and a superset of the second data subset, and wherein each parent set of the first set of parent sets is defined by a subset of the second set of filters that define the second data subset (Dau, [0021] note each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram, [0075] note Rendering engine 144 may generate a link between two concepts C1 and C2 if and only if C1 is directly below C2); and
generating a directed acyclic graph based at least in part on identifying the first set of parent sets, the first data subset, the second data subset, or a combination thereof (Dau, [Fig. 9] note 920, [0117] note creating, by the rendering engine, a directed acyclic graph (DAG) of the set of KPIs and KPI drivers based on the established concept hierarchy (920)), and
wherein the directed acyclic graph comprises one or more relationships or criterions between one or more of the first set of parent sets, the first data subset, and the second data subset (Dau, [0020] note The DAG or KPI node-link-diagram may visually bring forth the interrelationships and the dependencies between KPIs, components and drivers); and
providing, via an interactive user interface on a visual display, the directed acyclic graph or a sub portion of the directed acyclic graph to a user, wherein the interactive user interface comprises one or more data visualizations for the directed acyclic graph or the sub portion of the directed acyclic graph, and wherein the interactive user interface is configured to accept a user input action based on identifying a user interaction with the directed acyclic graph or the sub portion of the directed acyclic graph (Dau, [Fig. 9] note 930, [0124] note using the rendering engine to render a visual representation of the directed acyclic graph (DAG) as a KPI node-link diagram on the computer-user interface 930 may involve generating nodes, which represent single drivers or single KPIs, and generating links between the nodes, [0127] note providing user-activable UI control elements (e.g., a sliding window filter UI element, a point-and-click UI element, a hover-over UI control element, etc.) with KPI node-link diagram on the computer-user interface. The user-activable UI control elements may be configured to enable a viewer to select fragments or portions (e.g., a node or group of nodes, hierarchy levels, etc.), for example, for drill down investigations of the KPI node-link-diagram).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dau in view of Stanton et al., US 20170076488 A1 (hereinafter “Stanton”).

Claim 2: Dau does not explicitly teach the system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to iteratively repeat identifying one or more parent sets of the first set of parent sets such that at least a portion of the one or more parent sets of the first set of parent sets comprise identified parent sets.
However, Stanton teaches this (Stanton, [0006] note generating a directed graph comprising a plurality of vertices and a plurality of edges, [0051] note The system updates STATERANK metrics if too many edge replacements have happened since the last update of the graph (612). Growing the graph can be a continuous process by repeating 604-612 of the process 600 to successively replace blend edges with real simulation edges and new states).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the directed graph updates of Stanton according to known methods (i.e. continuously updating/growing the directed acyclic graph). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claim 3: Dau does not explicitly teach the system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to iteratively repeat identifying one or more children sets of the first set of parent sets such that at least a portion of the one or more children sets of the first set of parent sets comprise identified children sets.
However, Stanton teaches this (Stanton, [0006] note generating a directed graph comprising a plurality of vertices and a plurality of edges, [0051] note The system updates STATERANK metrics if too many edge replacements have happened since the last update of the graph (612). Growing the graph can be a continuous process by repeating 604-612 of the process 600 to successively replace blend edges with real simulation edges and new states).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the directed graph updates of Stanton according to known methods (i.e. continuously updating/growing the directed acyclic graph). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claim 6: Dau does not explicitly teach the system of claim 1, wherein identifying the first set of criteria for analyzing the input data set includes utilization of at least one heuristics input.
However, Stanton teaches this (Stanton, [0038] note The edge probabilities P(e) of STATERANK can be computed as the normalized first eigenvector of the transition matrix implied by the heuristic model Ph(c|v). Combining the heuristic model with the metric STATERANK, a growth strategy SR-HEURISTIC is produced. Based on the SR-HEURISTIC values of the blend edges, the system can identify the blend edge having the maximum expected error, [0049] note the system removes the highest-error blend edge ec, as identified using the metric STATERANK calculated with either the heuristic model or the user model, and replaces the edge ec with edge e5 that provides a precomputed output such as a newly generated or stored simulation).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the heuristic model of Stanton according to known methods (i.e. producing a heuristic based growth strategy). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claim 7: Dau and Stanton teach the system of claim 6, wherein the at least one heuristics input includes user behavior, hyperparameters or key business performance indicators (Stanton, [0006] note a heuristic user model, [0039] note A user model can be learned from user traversals of the graph, including a list of vertices visited and the control inputs selected by users at each vertex).

Claim 8: Dau and Stanton teach the system of claim 6, wherein the at least one heuristics input is adapted to select a specific subset However, Stanton teaches this (Stanton, [0038] note The edge probabilities P(e) of STATERANK can be computed as the normalized first eigenvector of the transition matrix implied by the heuristic model Ph(c|v). Combining the heuristic model with the metric STATERANK, a growth strategy SR-HEURISTIC is produced. Based on the SR-HEURISTIC values of the blend edges, the system can identify the blend edge having the maximum expected error, [0049] note the system removes the highest-error blend edge ec, as identified using the metric STATERANK calculated with either the heuristic model or the user model, and replaces the edge ec with edge e5 that provides a precomputed output such as a newly generated or stored simulation).

Claim 9: Dau and Stanton teach the system of claim 6, wherein the at least one heuristics input is a divergence of a statistic or set of statistics for the first data subset from the statistic or set of statistics for at least one parent set of the first set of parent sets (Stanton, [0038] note The edge probabilities P(e) of STATERANK can be computed as the normalized first eigenvector of the transition matrix implied by the heuristic model Ph(c|v). Combining the heuristic model with the metric STATERANK, a growth strategy SR-HEURISTIC is produced. Based on the SR-HEURISTIC values of the blend edges, the system can identify the blend edge having the maximum expected error; i.e. expected error reads on a divergence).

Claim 10: Dau does not explicitly teach the system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to merge the directed acyclic graph with a second previously generated directed acyclic graph.
However, Stanton teaches this (Stanton, [0032] note The system may generate initial sets of precomputed outputs using a heuristic model to bootstrap a small graph, as described in more detail below. To initialize a new graph, the system begins at a start state of the graph, e.g., vertex 302 of FIG. 3, and precomputes outputs by, e.g., simulation, for every possible transition originating from the start state, e.g., edges e.sub.1 and e.sub.2. The system generates N new precomputed outputs from each state until a small N-ary tree, e.g., graph 300 of FIG. 3, is created, [0034] note The edge ec may represent a blending of a precomputed output provided by edge e5 with a precomputed output provided by the edge e1. Applying the blending procedure to all the leaf edges results in a tree that is a complete motion graph 500, as shown in FIG. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the blending procedure Stanton according to known methods (i.e. blending a precomputed output provided by edges). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claim 11: Dau and Stanton teach the system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
identify at least one node in the directed acyclic graph; determine whether the at least one node meets defined criteria based on a heuristic; remove the at least one node from the directed acyclic graph based on the defined criteria; and determine whether a predefined stopping condition has been met based on the removing (Stanton, [0049] note the system removes the highest-error blend edge ec, as identified using the metric STATERANK calculated with either the heuristic model or the user model, and replaces the edge ec with edge e5 that provides a precomputed output such as a newly generated or stored simulation (606). The system precomputes outputs by, e.g., simulation, for the outgoing edges of the destination state, e.g., vertex 624, (i.e., successors) of the new edge e5 (608). The new outputs form new dead ends that are blended to create edges ee and ef).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the heuristic model of Stanton according to known methods (i.e. producing a heuristic based growth strategy). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claim 15: Dau does not explicitly teach the system of claim 1, wherein identifying the first data subset of the input data set includes using an intrinsic heuristic as further input data.
However, Stanton teaches this (Stanton, [0037] note when an initial graph is created, no user data exists. In some implementations, a heuristic model Ph(c|v) is used to bootstrap graph growth. Any suitable heuristic model can be used, which may be application dependent, [0038] note The edge probabilities P(e) of STATERANK can be computed as the normalized first eigenvector of the transition matrix implied by the heuristic model Ph(c|v). Combining the heuristic model with the metric STATERANK, a growth strategy SR-HEURISTIC is produced. Based on the SR-HEURISTIC values of the blend edges, the system can identify the blend edge having the maximum expected error, [0049] note the system removes the highest-error blend edge ec, as identified using the metric STATERANK calculated with either the heuristic model or the user model, and replaces the edge ec with edge e5 that provides a precomputed output such as a newly generated or stored simulation).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the heuristic model of Stanton according to known methods (i.e. producing a heuristic based growth strategy). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claim 17: Dau does not explicitly teach the method of claim 16, further comprising iteratively repeating identifying one or more parent sets of the first set of parent sets such that at least a portion of the one or more parent sets of the first set of parent sets comprise identified parent sets.
However, Stanton teaches this (Stanton, [0006] note generating a directed graph comprising a plurality of vertices and a plurality of edges, [0051] note The system updates STATERANK metrics if too many edge replacements have happened since the last update of the graph (612). Growing the graph can be a continuous process by repeating 604-612 of the process 600 to successively replace blend edges with real simulation edges and new states).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the directed graph updates of Stanton according to known methods (i.e. continuously updating/growing the directed acyclic graph). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claim 18: Dau does not explicitly teach the method of claim 16, further comprising iteratively repeating identifying one or more children sets of the first set of parent sets such that at least a portion of the one or more children sets of the first set of parent sets comprise identified children sets.
However, Stanton teaches this (Stanton, [0006] note generating a directed graph comprising a plurality of vertices and a plurality of edges, [0051] note The system updates STATERANK metrics if too many edge replacements have happened since the last update of the graph (612). Growing the graph can be a continuous process by repeating 604-612 of the process 600 to successively replace blend edges with real simulation edges and new states).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the directed graph updates of Stanton according to known methods (i.e. continuously updating/growing the directed acyclic graph). Motivation for doing so is that the quality of the graph can be improved by growing the graph by precomputing new outputs, e.g., new simulation data, based on collecting control inputs from users (Stanton, [0035]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dau in view of Ciulla et al., US 9645999 B1 (hereinafter “Ciulla”).

Claim 12: Dau does not explicitly teach the system of claim 1, wherein the first data subset of the input data set is identified using unsupervised machine learning.
However, Ciulla teaches this (Ciulla, [Col. 4 Lines 11-17] note Based on these score, some embodiments may determine pairwise relationships of nodes within the similarity graph, e.g., by encoding these relationships as edge weights. In some cases, based on the scores, the computing system may create a graphical representation of a graph, e.g., a force-directed graph such that pairs of nodes, [Col. 12 Lines 19-31] note Some embodiments may employ metadata of a corpus to select terms to be emphasized or terms to be deemphasized, e.g., in a new network and some data that is desirable to bring up; in other words, a creation of a taxonomy on the fly… Even if the information is not explicitly present it is contemplated to use statistical methods in semi-supervised or unsupervised machine learning to infer the categories and, from there, extract the typical words that will populate the list).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the semi-supervised or unsupervised machine learning Stanton according to known methods (i.e. creating a directed acyclic graph based on categories inferred by semi-supervised or unsupervised machine learning). Motivation for doing so is that this provides an opportunity not only to deemphasize an n-gram, but to enhance the importance of others. This is expected to give flexibility and improved control on the topic extraction from a corpus of text (Ciulla, [Col. 11 Lines 19-22]).

Claim 13: Dau does not explicitly teach the system of claim 1, wherein the first data subset of the input data set is identified using one of supervised or semi-supervised machine learning.
However, Ciulla teaches this (Ciulla, [Col. 4 Lines 11-17] note Based on these score, some embodiments may determine pairwise relationships of nodes within the similarity graph, e.g., by encoding these relationships as edge weights. In some cases, based on the scores, the computing system may create a graphical representation of a graph, e.g., a force-directed graph such that pairs of nodes, [Col. 12 Lines 19-31] note Some embodiments may employ metadata of a corpus to select terms to be emphasized or terms to be deemphasized, e.g., in a new network and some data that is desirable to bring up; in other words, a creation of a taxonomy on the fly… Even if the information is not explicitly present it is contemplated to use statistical methods in semi-supervised or unsupervised machine learning to infer the categories and, from there, extract the typical words that will populate the list).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the directed acyclic graph of Dau with the semi-supervised or unsupervised machine learning Stanton according to known methods (i.e. creating a directed acyclic graph based on categories inferred by semi-supervised or unsupervised machine learning). Motivation for doing so is that this provides an opportunity not only to deemphasize an n-gram, but to enhance the importance of others. This is expected to give flexibility and improved control on the topic extraction from a corpus of text (Ciulla, [Col. 11 Lines 19-22]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165